Title: From George Washington to Alexander McDougall, 21 July 1781
From: Washington, George
To: McDougall, Alexander


                  Dear Sir.
                     
                     Head Quarters near Dobbs’s ferry July 21st 1781.
                  
                  I have rec’d yours of the 17th; And wish it was in my power to render your situation more eligable as to the supplies of provisions &c.; Rum you say there is but little on hand, there the Garrison is more fortunate than the Army, for we have none.
                  The discription given of the Troops that compose your Garrison, I have too much reason to suppose has a very sufficient foundation, as the persons employ’d by the different States to recruit their troops seem to pay more attention to compleat the number required than to furnish able bodied men for the service.
                  The caution you use in forwarding Stores by water is very necessary, for the communication for some day’s past has been totally stop’d; at present in consequence of the return of the ships on the 18th, it is rendered as free as I can wish.
                  I flatter myself that the injury they rec’d in passing the Battery at Dobbs’s will deter them from making another attempt, one of them was sett on fire, supposed to be by a shell, in the confusion about twenty of her men leap’d over-board, one of which reach’d the shore and informs they were vastly injured as they passed.
                  When it becomes necessary to forward Stores down the river, the Qr Masters and Commissary’s will have particular Orders for that purpose.  I am Dr Sir Your most Obedt Servt
                  
                     Go: Washington
                  
                  
                     P.S.  The Commissary will be ordered to supply you with provision in some more convenient way than he does at present.
                  
                  
                     G.W.
                  
                  
                     N.B.  Since writing the above Colo. Pickering informs me a number of recruits have halted at fish kills please to order them immediatly to west point & all others that may arive.
                  
                  
                     G.W.
                  
               